DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes:  FLEXIBLE SUBSTRATE WITH STRESS RELAXATION MATERIAL IN GROOV

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “an insulting layer”, which does not have a clear meaning. For present purposes the examiner will interpret this to mean “layer”.
Claim 15 recites “the insulating layer”, which lacks antecedent basis.
Claim 5 recites “the bending area is bent based with respect to a bending axis”; it is not clear what “based with respect to” means.
Claims 11 and 18 have the same problem.
Claims 15 and 20 both recite “an organic insulation material”; if these are different materials, they should be assigned different names. If they are the same, the second should refer back to the first.
The remaining claims are rejected based on their dependencies. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims [] are rejected under 35 U.S.C. 103 as being unpatentable over Namkung, US 2015/0036299, in view of Kwon, US 2014/0232956.
Claim 1: Namkung discloses
a flexible substrate (10) including a bending area; 
an insulating layer (19) disposed on the flexible substrate; 
at least one groove (191-194) in the insulating layer in the bending area; 
a stress relaxation layer (195) disposed on the at least one groove; 
and a plurality of wires disposed on the insulating layer and the stress relaxation layer (FIG. 1),
wherein the insulating layer includes a plurality of inorganic layers (11-14) stacked on the flexible substrate, and the at least one groove of the insulating layer is located in at least one inorganic layer including topmost inorganic layer of the inorganic layers (FIG. 7).

    PNG
    media_image1.png
    452
    631
    media_image1.png
    Greyscale

FIG. 1 shows wires passing from the from the display to the chip 61; however, it does not explicitly disclose the wires on the insulating layer and stress relaxation layer. However, this was common it the art. See Kwon, FIG. 1E, with wiring 141 on insulating layer 131. This would have been expected as the common arrangement in the art. In the context of Namkung, the wiring would pass over the stress relaxation layer.
Claim 2: the flexible substrate includes a display area (DA), and the bending area is located outside of the display area (FIG. 1).
Claim 3: a display unit located in the display area, wherein the of plurality of wires are electrically connected to the display unit (Namkung FIG. 1; Kwon FIGS. 1A-1E).
Claim 4: the stress relaxation layer contacts the flexible substrate (FIG. 7).
Claim 5: the bending area is bent based with respect to a bending axis, and the at least one groove of the insulating layer extends along a direction parallel to the bending axis. See Namkung, FIGS. 1, 2, and 5; Kwon FIG. 1A.
Claim 6: the inorganic layers include at least two of a barrier layer (11), a buffer layer (12), a gate insulating layer (13), and an interlayer insulating layer (14) ([0081]).
Claim 8: the stress relaxation layer includes an organic insulation material ([0079]-[0080]).
Claim 10: Namkung discloses
a flexible substrate (10) including a display area (DA) and a bending area located outside of the display area: a display unit located in the display area; 
an inorganic insulating layer (19) disposed on the flexible substrate; 
an opening (191-194) in the inorganic insulating layer in the bending area; 
an organic insulating layer (195) disposed on the opening; 
and a plurality of wires (FIG. 1) electrically connected to the display unit.
FIG. 1 shows wires passing from the from the display to the chip 61; however, it does not explicitly disclose the wires on the insulating layer and stress relaxation layer. However, this was common it the art. See Kwon, FIG. 1E, with wiring 141 on insulating layer 131. This would have been expected as the common arrangement in the art. In the context of Namkung, the wiring would also pass over the stress relaxation layer – See Namkung FIG. 1, where many wires line up with openings 191 where stress relaxation layer 195 would go.
Claim 11: the bending area is bent based with respect to a bending axis, and the opening of the inorganic insulating layer extends along a direction parallel to the bending axis. See FIGS. 1, 2, and 5; Kwon FIG. 1.
Claim 12: the organic insulating layer contacts the flexible substrate (FIG. 7).
Claim 13: the inorganic insulating layer includes a barrier layer (11), a buffer layer (12), a gate insulating layer (13), and an interlayer insulating layer (14) that are sequentially stacked over the flexible substrate, and the opening of the inorganic insulating layer is located in at least one of the barrier layer, the buffer layer, the gate insulating layer, and the interlayer insulating layer (FIG. 7).
Claim 15:
a flexible substrate (10) including a display area (DA) and a non-display area (PA) adjacent to the display area, the non-display area including a bending area; 
an insulting layer (19) disposed on the flexible substrate; 
at least one groove (191-194) in the insulating layer overlapping at least a portion of the bending area; 
a stress relaxation layer (195) disposed on the at least one groove; 
and a plurality of wires (FIG. 1), 
wherein the stress relaxation layer includes an organic insulation material ([0079]-[0080]).
FIG. 1 shows wires passing from the from the display to the chip 61; however, it does not explicitly disclose the wires on the insulating layer and stress relaxation layer. However, this was common it the art. See Kwon, FIG. 1E, with wiring 141 on insulating layer 131. This would have been expected as the common arrangement in the art. In the context of Namkung, the wiring would also pass over the stress relaxation layer – See Namkung FIG. 1, where many wires line up with openings 191 where stress relaxation layer 195 would go.
Claim 16: a display unit located in the display area, wherein the of plurality of wires are electrically connected to the display unit. Namkung FIG. 1; Kwon FIG. 1B.
Claim 17: the stress relaxation layer contacts the flexible substrate. Namkung FIG. 7.
Claim 18: the bending area is bent based with respect to a bending axis, and the at least one groove of the insulating layer extends along a direction parallel to the bending axis. See FIGS. 1, 2, and 5; Kwon FIG. 1.
Claims 7 and 19: the wires are covered by an organic layer (Kwon layer 188, [0058]).
Claim 20 the stress relaxation layer includes an organic insulation material ([0079]-[0080]).
Claims 9, 14, and 21: the wires comprise Ti and Al (Kwon at [0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897